81799-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-06001: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81799-COA


Short Caption:IN RE: GUARDIANSHIP OF JONESCourt:Court of Appeals


Related Case(s):81414, 81799, 82974, 83967, 84655


Lower Court Case(s):Clark Co. - Eighth Judicial District - G052263Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantKathleen June JonesMaria L. Parra-Sandoval
							(Legal Aid Center of Southern Nevada, Inc.)
						Joel E. Tasca
							(Ballard Spahr LLP/Las Vegas)
						


Reference PartyKathleen June Jones


RespondentDonna SimmonsMicah S. Echols
							(Claggett & Sykes Law Firm)
						Patrick C. McDonnell
							(Michaelson Law)
						John P. Michaelson
							(Michaelson Law)
						Jeffrey R. Sylvester
							(Sylvester & Polednak, Ltd.)
						


RespondentRobyn FriedmanMicah S. Echols
							(Claggett & Sykes Law Firm)
						Patrick C. McDonnell
							(Michaelson Law)
						John P. Michaelson
							(Michaelson Law)
						Jeffrey R. Sylvester
							(Sylvester & Polednak, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


08/26/2021Case Status UpdateTransferred from Supreme Court. (COA).


10/20/2021Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  Court of Appeals-MG/JT/BB  (COA)21-30147




11/01/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' motion to publish due: November 17, 2021. (SC)21-31319




11/17/2021MotionFiled Respondent's Motion to Reissue October 20, 2021 Order of Affirmance as an Opinion. (SC)21-33199




11/17/2021MotionFiled Respondent's Motion to Reissue October 20, 2021 Order of Affirmance as an Opinion. (SC)21-33200




02/24/2022Opinion/DispositionalFiled Per Curiam Opinion. "Affirmed." Before the Court of Appeals. Author: Tao, J. Majority: Gibbons/Tao/Bulla. 138 Nev. Adv. Opn. No. 6. fn3 [We initially affirmed in an unpublished order on October 20, 2021, Donna and Robyn thereafter filed a motion to reissue our order as an opinion. We grant the motion and now issue this opinion.]  Court of Appeals MG/JT/BB. (COA).22-06001




03/21/2022Case Status UpdateTransferred to Supreme Court.  (COA)


03/21/2022Case Status UpdateCase Closed.  (COA)



Combined Case View